                   Case 2:19-mj-01103 Document 1 Filed 06/26/19 Page 1 of 4



AO 91 (Rev 11/11) Criminal Complaint (approved by AUSA P. Shapiro)# 19-079


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                  Eastern District of Pennsylvania

                  United States of America                              )
                               V.                                       )
                         Carlos Reyes                                   )      Case No.     l 4-U 0>' 11
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                          De/endant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case. state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     June 26, 2019                   in the county of           Philadelphia      in the
     Eastern           District of           Penns lvania          , the defendant(s) violated:

            Code Section                                                          Offense Description
 Title 8, United States Code, Section            an alien who had previously been deported and removed from the United States
 1326(a)                                         on or about June 20, 2007, was found in the United States, having knowingly
                                                 and unlawfully reentered the United States without first applying to the Attorney
                                                 General of the United States or his successor, the Secretary for Homeland
                                                 Security (Title 6, United States Code, Sections 202(3), (4) and 557), for
                                                 permission to reapply for admission, and without receiving in response the
                                                 express consent of the Attorney General or his successor to reapply for
                                                 admission.

          This criminal complaint is based on these facts:
 See Attached Affidavit




          ~ Continued on the attached sheet.




                                                                                    BRYAN A . PACHINI , Deportation Officer, ICE
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:           June 26, 2019



City and state:                          Philadelphia, PA                           Hon. Lynne A. Sitarski. U.S. M§istrate Judge
                                                                                                Pr 11;ud ,;ame and (jtl~-
        Case 2:19-mj-01103 Document 1 Filed 06/26/19 Page 2 of 4




                                          AFFIDAVIT


       1.      I, Bryan A. Pachini, am a Deportation Officer at U.S. Immigration and Customs

Enforcement (''ICE") within the U.S. Department of Homeland Security ("OHS''). I have served

as a Deportation Officer with ICE since April 4, 2016. As a Deportation Officer, I conduct

investigations related to violations of the Immigration and Nationality Act, specifically foreign-

born nationals who have been deported from the United States and subsequently re-entered the

United States illegally. I am currently assigned to the ICE Enforcement and Removal Operations

Philadelphia, Pennsylvania Field Office and my duties include investigating violations of Title 8

of the United States Code.

        2.     I have prepared this affidavit in support of a criminal complaint charging

CARLOS REYES, ("REYES"), aka Antonio Denis, because there is probable cause to believe

that REYES, an alien, re-entered the United States aner removal, in violation of 8 U .S.C. §

1326(a).

        3.      On June 26, 2019, I received infonnation that REYES had been arrested by the

 Philadelphia Police Department for: Aggravated Assault; Possessing and Instrument of Crime;

 Simple Assault; Recklessly Endangering Another Person; and Prohibited Offensive Weapons;

 and that he was currently in custody at the Philadelphia Police 9th District. Based on my training

 and experience, I know that any time a police department or other law enforcement agency runs

 the fingerprints of any individual who is not a United States citizen or national, who has

 previously been encountered by ICE or another immigration agency, ICE receives electronic

 notification of this fact and any match to the alien's known fingerprint identification number. On

 June 26, 2019, I reviewed the electronic notification showing that the Philadelphia Police




                                                  1
            Case 2:19-mj-01103 Document 1 Filed 06/26/19 Page 3 of 4




Department had recently run REYES's fingerprints, which suggested that REYES with FBI#

354409RC2, had been encountered by the Philadelphia Police Department.

       4.       On June 26, 2019, I conducted a check in the National Crime Information Center

('·NCIC") database for REYES's criminal history, as well as his immigration history. Under the

FBI number provided, I discovered that REYES had a previous encounter with ICE. Further

checks in the Enforcement Alien Removal Module ("EARM") database were conducted for

REYES's immigration history in the United States. I found that REYES had been encountered

by U.S. Border Patrol Agents on April 29, 2007 for illegally entering the United States. On June

08, 2007, REYES was ordered removed from the United States by an Immigration Judge

pursuant to Section 212(a)(6)(A)(i) of the Immigration and Nationality Act. On June 20, 2007,

REYES was removed from the United States.

       5.       Based on my training and experience, I know that ICE maintains a file on all

aliens encountered by ICE. This file, known as the Alien File (" A File"), contains

documentation relating to the alien, including his/her photograph, warrants of deportation,

fingerprints documents reflecting criminal history, documents reflecting the country of

citizenship, and other documents. Each alien is assigned an identification number, referred to as

the "Alien Number." A Search of ICE databases revealed that CARLOS REYES has been

assigned Alien Number 088 355 429.

       6.      On June 26, 2019, based on my review of DHS's electronic databases I have

made the following conclusions:

               a.      REYES is a citizen and national of Honduras.

               b.      REYES' s date of birth is June 18, 1989 and this affidavit and the

       Complaint to which it is attached correctly reflect REYES's name.




                                                2
            Case 2:19-mj-01103 Document 1 Filed 06/26/19 Page 4 of 4



               c.      On May 1, 2007, REYES was served a Notice to Appear by ICE Agents

        pursuant to Section 212(a)(6)(A)(i) of the Immigration and Nationality Act, as amended.

               d.      On June 8, 2007, REYES was ordered removed by an Immigration Judge

       pursuant to Section 212(a)(6)(A)(i) of the Immigration and Nationality Act, as amended.

               e.      The United States, pursuant to a "Warrant of Deportation/Removal,"

       removed REYES on or about June 20, 2007 through Chandler Arizona Williams Gateway

       Airport via airplane, to Honduras.

               f.      A search of ICE databases revealed that REYES did not seek permission of

       the United States Attorney General, or his successor, the Secretary of the Department of

       Homeland Security, to re-enter as required by 8 U.S.C. § 1360(d).

       7.      Based on all of the foregoing, I respectfully submit that the facts set forth in this

Affidavit demonstrate that there is probable cause to conclude that CARLOS REYES illegally

re-entered the United States after removal in violation of 8 U.S.C. § 1326(a). I therefore

respectfully ask that the Court issue a warrant ordering his arrest for such crime.



                                        ~- ~
                                               Deportation Officer
                                               Immigration and Customs Enforcement


Sworn To And Subscribed Before Me
This 26th day of June 2019.




Umted States Magistrate Judge




                                                 3
